Citation Nr: 1243901	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  07-33 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

 Whether the reduction of the disability rating from 100 percent to noncompensable, effective June 1, 2006, for service-connected removal of one testis due to testicular cancer was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant and K.M.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1998 to November 1998 and from July 1999 to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affair (VA) Regional Office (RO) in Winston-Salem, North Carolina.  That decision reduced the Veteran's disability evaluation for the removal of one testis from 100 percent to noncompensable effective from June 1, 2006.

In December 2009, the Veteran and his friend, K.M. (initials used to protect privacy), testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

In May 2010, the Board remanded the case for additional development.  The case has since returned to the Board for further appellate action.

In the May 2010 remand, the Board also referred the issue of entitlement to an increased rating for removal of one testis due to testicular cancer for development and adjudication.  The RO subsequently issued a rating decision and supplemental statement of the case in May 2012 addressing this issue.  While the Veteran has not submitted a notice of disagreement or substantive appeal (VA Form 9) with respect to this claim, the RO specifically noted that this issue was currently under appeal in the May 2012 rating decision.  Therefore, the Board may fairly construe the Veteran's appeal as encompassing the issue of entitlement to an increased rating for removal of one testis due to testicular cancer.   Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009); see also Marsh v. West, 11 Vet. App. 468, 470-72 (1998) (Board has an obligation to assess its own jurisdiction on appealed claims); see, e.g., Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (failure by appellant to file a substantive appeal with respect to this claim does not automatically foreclose his appeal, render the claim final, or otherwise deprive the Board of jurisdiction); see, e.g., Beryle v. Brown, 9 Vet. App. 24, 28 (1996) (holding that where Board proceeded to review claims on appeal where no Substantive Appeal was filed, Board implicitly waived the filing requirement of the Substantive Appeal as to those claims).   Nevertheless, the Board herein finds that the rating reduction effectuated in this case was improper and that restoration of the 100 percent schedular evaluation is warranted.  Such action renders the issue of entitlement to a compensable evaluation for removal of a testis.  Therefore, that matter need not be addressed. 

A review of the Veteran's Virtual VA electronic claims file reveals additional VA outpatient treatment records dated though March 2010.  Given that the RO has had the opportunity to review and consider these records, as reflected in the May 2012 supplemental statement of the case, a remand for initial RO consideration of these records is not warranted.  


FINDINGS OF FACT

1.  The Veteran underwent surgical orchiectomy for his service-connected testicular cancer in July 2004 and subsequent chemotherapy until September 2004.  He has not had the need for further therapeutic procedures since then, and there has been no recurrence or metastasis of testicular cancer since that time. 

2.  At the time of the reduction in the disability rating from 100 percent to noncompensable removal of one testis due to testicular cancer, a 100 percent rating had been in effect for less than five years.  

3.  In a November 2005 rating decision, the RO proposed to reduce the Veteran's 100 percent disability evaluation for removal of one testis due to testicular cancer to a noncompensable evaluation.  Notice of that proposal was returned as undeliverable, but the RO subsequently re-sent the notice letter and November 2005 rating decision to the Veteran's correct address.

4.  The Veteran was notified at his latest address of record of the contemplated action, furnished detailed reasons, and given 60 days from the date of the notice for the presentation of additional evidence to show that the compensation payments should be continued at their present level. 

5.  In a March 2006 rating decision, the RO reduced the disability rating for removal of one testis due to testicular cancer from 100 percent to 0 percent, effective from June 1, 2006.  That decision was based on VA treatment records, as the Veteran was not provided a VA examination following the completion of his treatment as required by the law.


CONCLUSION OF LAW

The reduction of the disability evaluation from 100 percent to noncompensable, effective June 1, 2006, for service-connected removal of one testis due to testicular cancer was not proper.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.115a, 4.115b, Diagnostic Codes 7528 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

In rating reduction cases, which arise from action initiated by the RO as opposed to the veteran, there are particular notification and assistance procedures that VA must perform. 38 C.F.R. § 3.105(e), (i).  In the decision below, the Board has restored the Veteran's 100 percent disability evaluation for the removal of one testis due to testicular cancer.  Accordingly, regardless of whether VA successfully met its notification and assistance obligations, no harm or prejudice to the appellant has resulted. See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 F.3d 1328   (Fed. Cir. 2006); Bernard v. Brown, 4 Vet. App. 384   (1993); VAOPGCPREC 16-92. 
II.  Factual Background

The pertinent evidence of record includes VA outpatient treatment records reflecting that the Veteran was diagnosed with right testicular cancer in July 2004.  He underwent a right radical orchiectomy in July 2004, and he was subsequently treated with chemotherapy, which was completed in September 2004.  A September 2004 treatment report reflects that there was a scar on the right lower abdomen and a residual mass (possibly spermatic cord) palpable on the right.  The left testicle was normal without nodules or masses.  There were no additional masses noted in the left spermatic cord or scrotum.   In December 2004, it was noted that the Veteran was doing well following two cycles of chemotherapy.

The Veteran was afforded a VA genitourinary examination in December 2004.  On examination, it was noted that the Veteran had his right testicle removed as a result of testicular cancer and had finished chemotherapy treatment.  There was no pain in the right side of his scrotum or testicular pain, and he had no urinary symptoms.  He did indicate that he was unable to achieve an erection.  He had no known metastasis secondary to the testicular cancer.  On physical examination, the examiner indicated that the Veteran had a solo testicle in his scrotum, which was nontender and non-erythematous.  The penis was without gross or palpable erythema, and there was no discharge.  The examiner diagnosed the Veteran with testicular cancer of the right testicle status post orchiectomy with secondary erectile dysfunction and residuals.

VA outpatient treatment reports dated in April 2005 and June 2005 reflect that the Veteran presented for a follow-up of testicular cancer.  He reported that he felt fine, and denied having any fever, night sweats, or weight loss. There was no indication of s recurrence of cancer.

Further VA outpatient treatment records do not reflect s recurrence of testicular cancer or further treatment related to testicular cancer, but do indicate some residual symptomatology.  

In August 2008, the Veteran was seen for follow-up for his testicular cancer.  He reported he had small brown debris during urination a few weeks earlier.  There was no hematuria, but there was an associated voiding/bladder sensation.  He noticed some additional back pain above his regular back pain and also reported decreased quality of erections.  An assessment of possible kidney stone episode was indicated.  

The Veteran was seen in urology in October 2008.  He again complained of erectile dysfunction, but no other complaints were indicated.  Laboratory findings were normal.  

On VA examination in August 2009, it was noted that the Veteran was diagnosed with mixed germ cell testicular cancer in 2004 at which time he was noted to have a tumor of the right testis.  He underwent a right orchiectomy in 2004 and received chemotherapy after service, and he had remained in remission since 2004.  The Veteran denied having past or current left testicle symptoms or conditions.  He also reported having normal urinary frequency during the day and nocturia at most one time per night.  His urinary stream was noted to be normal, and the Veteran endorsed only occasional urinary hesitancy.  He denied having urinary incontinence and did not use an appliance or wear absorbent materials for incontinence.   Nor did he experience urinary infection.  The Veteran took medication for his erectile dysfunction, but he did not need dialysis.  On physical examination, the examiner indicated that the right testis was absent and the left testis was without mass or atrophy.  There were no other residuals of disease or treatment outside of a linear scar on the right groin. The examiner concluded by diagnosing the Veteran with mixed germ cell testicular cancer, status post right orchiectomy, in remission without active cancer.  There was also a residual scar.  Chemotherapy ceased in 2004 without current treatment.

On VA examination in September 2009, the examiner determined that there were no employment restrictions secondary to this disability.

On VA treatment in October 2009, the examiner noted a history of testicular cancer 2003, status post chemotherapy with no evidence of recurrence.  The Veteran reported that he noticed a lump in the left groin area one month ago that was tender and sometimes got bigger.  He had no other symptoms or problems with urination.  On physical examination, the examiner noted right orchiectomy, normal left testicle, and no groin adenopathy; however, the Veteran did have some skin discoloration and a raised tender nodule on the left upper thigh that was most consistent with a small furuncle.  He was assessed as having a skin abscess with no evidence of testicular abnormality or adenopathy.

During the Veteran's December 2009 Board hearing, he testified that he experienced many symptoms related to his testicular cancer include urinary frequency, urinary hesitation, urinary tract infections, and weak urinary stream.  He reported that he experienced post void residuals, and while he did not wear absorbent materials, he had to change his underwear frequently.  The Veteran also reported having erectile dysfunction and tenderness of the left testicle.  He stated that he was unsure of whether his testicular cancer had recurred.  The Veteran's friend, K.M., reported that the Veteran had discussed with him a number of his problems, including erectile dysfunction and frequent underwear changes.  

Continued VA outpatient treatment records reflect treatment for erectile dysfunction.

Law and Analysis

The Veteran contends that the reduction of his disability rating for service-connected removal of one testis from 100 percent to noncompensable was improper.  

A Veteran's disability rating may not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155.  Moreover, if a Veteran's disability rating is reduced without following the applicable regulations such reduction is void ab initio.  See, e.g., Greyzck v. West, 12 Vet. App. 288, 292 (1999).

In certain rating reduction cases, VA benefits recipients are afforded greater protections which are set forth in 38 C.F.R. § 3.344 (2012).  38 C.F.R. § 3.344(c) sets forth the factors that must be considered before reducing stabilized ratings, which are rating that have continued for long periods at the same level, defined as five years or more. If a rating has been in effect at the same level for at least five years, a reduction thereof is effective only if the reduction was accomplished in compliance with the provisions of 38 C.F.R. § 3.344(a).

Specifically, prior to reducing a stabilized rating, an adjudicator must: (1) review the entire record of examinations and medical and industrial history to ascertain whether the recent examination or examinations on which the reduction was based were full and complete; (2) decline to use examinations which are less full and complete than those on which payments were authorized or continued; (3) not reduce an evaluation for a disability which is subject to periodic improvement based on one examination unless all the evidence clearly warrants a finding of material improvement; and (4) consider whether the evidence makes it reasonably certain that any improvement found will be maintained under the ordinary conditions of life.  Brown v. Brown, 5 Vet. App. 413, 419 (1993).

Also, prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§4.1, 4.2, 4.10.  These provisions require VA rating reductions to be based upon a review of the entire history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Such a review requires VA to ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are sufficiently thorough.  Furthermore, in any rating-reduction case not only must it be determined that an improvement in a disability actually occurred but also that such improvement reflects an increase in the Veteran's ability to function under the ordinary conditions of life and work.  See id.; See also Brown, supra at 420.

In light of the above, VA must in all cases consider: (1) whether the evidence of record reflects an actual change in the severity of the disability; (2) whether the examination reports reflecting such change are based upon adequate, thorough examinations; and (3) whether any improvement shown actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. These requirements are very similar to the ones in 38 C.F.R. § 3.344 with one exception.  Specifically, the Court held that VA must consider whether there is an improvement in the Veteran's ability to function under the ordinary conditions of work. See, e.g., Schafrath, 1 Vet. App. at 594; Faust v. West, 13 Vet. App. 342, 349 (2000).  Thus, VA is required to consider not only the effect of any improvement in the Veteran's disability on his or her daily life but also specifically on his or her ability to work.

Additionally, where a rating reduction is at issue, the burden of proof is on VA to show by a preponderance of the evidence that its action was proper.  See, e.g., Brown, 5 Vet. App. at 421.

In addition to the substantive requirements governing rating reductions that are set forth above, strict procedures must also be followed.  Generally, when a reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance must be prepared setting forth all of the material facts and reasons supporting the proposed reduction. The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level. 38 C.F.R. §3.105(e).

The Veteran's testicular cancer residuals have been rated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Under Diagnostic Code 7528, malignant neoplasms of the genitourinary system are rated as 100 percent disabling.  A note to this diagnostic code indicates that, following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provision of 38 C.F.R. § 3.105(e).  If there is no local reoccurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

In the case at hand, the RO granted service connection for testicular cancer residuals in a January 2005 rating decision.  A 100 percent rating was assigned, effective July 28, 2004, pursuant to Diagnostic Code 7528 for malignant neoplasms of the genitourinary system.  That decision was partly based on the findings of a December 2004 VA examination.

Thereafter, the RO proposed to reduce the rating for removal of one testis due to testicular cancer to 0 percent (noncompensable) in a November 2005 rating decision.  That proposal was based on VA treatment records dated from April 2005 to August 2004.  

The RO sent the Veteran a notice letter and copy of the November rating decision, but the notice of that proposal was returned as undeliverable.  The RO subsequently re-sent the notice letter and November 2005 rating decision to the Veteran's correct address in December 2005.  There is no evidence that the Veteran did not receive the subsequent notice, as it was not returned as undeliverable.  Nor has the Veteran contended otherwise.

As noted above, 38 C.F.R. § 3.105(e) requires that the Veteran be sent a rating decision proposing the rating reduction or proposed discontinuance of benefits and setting out all material facts and reasons underlying the proposal.  The Veteran must be notified at his or her address of record and must be given 60 days to present evidence showing that compensation payments should be continued at the present level.

In this case, the November 2005 proposal meets these requirements.  As noted above, the Veteran was notified of the proposed reduction and was informed that he had 60 days to submit evidence in opposition to the proposed action.  The Veteran was informed that the proposal was based on VA outpatient treatment records showing improvement in the Veteran's testicular cancer with his cancer in remission and chemotherapy treatment completed successfully.  

Thereafter, in March 2006-more than 60 days after the proposed reduction-the RO promulgated a rating decision that reduced the Veteran's rating for his removal of one testis due to testicular cancer to a noncompensable rating, effective June 1, 2006.

For these reasons, the Board finds that the Veteran was properly notified of the proposed rating reduction as required by 38 C.F.R. § 3.105(e).

The Board must next determine if the substantive criteria for a rating reduction were met.  The 100 percent rating for residuals of testicular cancer was in effect from July 28, 2004, to May 31, 2006, which was less than five years.  Thus, the provisions of 38 C.F.R. §§ 3.344(a) and (b), which govern reductions of rating in effect for five or more years, do not apply in this case.  
 
As indicated above, the Veteran was discovered to have testicular cancer in July 2004.  A January 2005 RO rating decision initially granted service connection for residuals of testicular cancer, and assigned a 100 percent disability rating based on the results of a December 2004 VA examination.  This rating decision specifically advised the Veteran that this was a temporary evaluation that was assigned during active malignancy or antineoplastic therapy.  The Veteran was further advised that his disability would be determined by a future VA examination that would be scheduled six months following completion of treatment.

Significantly, the Board notes that the Veteran was not afforded a VA examination six months after he completed treatment for his testicular cancer.  Instead, the RO reduced him based on VA treatment records documenting follow-up appointments.  A note to Diagnostic Code 7528, which governs the rating of malignant neoplasm of the genitourinary system, specifically states "Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months."  Thus, in this case, it was mandatory that the Veteran be provided a VA examination six months after he completed treatment, and he was advised that he would have such an examination, yet he was never afforded one prior to the time his disability rating was reduced.  Therefore, the Board finds that the RO based its reduction of the Veteran's 100 percent disability rating upon the inadequate evidence.  Accordingly, the Board has no choice but to grant restoration of his 100 percent disability rating for service-connected removal of the testis due to testicular cancer is granted. 

The Board notes that this grant is based on a procedural error of not providing the Veteran a mandatory VA examination.  The Board's decision does not preclude the RO from once again reducing the Veteran's benefits after properly following all necessary procedures, if the evidence so warrants.  


ORDER

Restoration of the Veteran's 100 percent disability evaluation for his service-connected removal of one testis due to testicular cancer is granted. 



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


